Birdsong, Chief Judge.
Our judgment in Savage v. Flagler Co., 185 Ga. App. 334 (364 SE2d 52), has been affirmed in part and reversed in part by the Supreme Court of Georgia on certiorari. Flagler Co. v. Savage, 258 Ga. 335 (368 SE2d 504). In accordance with the opinion of the Supreme Court, our judgment is hereby vacated and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed in part and reversed in part.


Deen, P. J., McMurray, P. J., Banke, P. J., Carley, Sognier, Pope, Benham, and Beasley, JJ, concur.